DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2021 has been entered.

Status of Claims
Referring to claim amendment filed on 12/04/2020, claims 1, 15, 18 were amended; claim 4 was canceled; and claim 22 was added as the new claim.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Joseph B. Ryan (Reg. No. 37,922), on 5/14/2021.
In the claims…
Claim 22 has been canceled;
Claim 23 has been added a new claim; and 
Claims 1, 15, and 18 have been amended as following:
1.	(Currently amended) An apparatus comprising:
an ingestion manager;
a plurality of ingestion engines associated with the ingestion manager; and
an analytics platform configured to receive data from the ingestion engines under the control of the ingestion manager, the analytics platform comprising a plurality of analytics workspaces;
wherein the ingestion manager is configured to interact with one or more of the ingestion engines in conjunction with providing data to the plurality of analytics workspaces of the analytics platform;
wherein the ingestion manager is configured to select different subsets of the ingestion engines for providing data to different ones of the analytics workspaces, and to automatically modify its selection of one or more of the subsets of the ingestion engines selected for use with the different ones of the analytics workspaces based at least in part on monitored usage of data in those analytics workspaces;
wherein the ingestion manager selects a first subset of the plurality of ingestion engines for providing data to a first one of the analytics workspaces and selects a second 
wherein the ingestion manager further implements a processing layer that augments at least one designated ingestion process of a selected one of the ingestion engines relating to ingestion of data into a corresponding one of the analytics workspaces from multiple related sources;
wherein the ingestion manager comprises an ingestion manager web portal providing web-based user access to:
(i) one or more ingest configuration application programming interfaces for accessing a first set of one or more components of the processing layer, the first set of one or more components comprising an ingest task definition component, a source element, a sink element and an extractor element; and
(ii) one or more task execution application programming interfaces for accessing a second set of one or more components of the processing layer, the second set of one or more components comprising an execution framework, a task scheduling element, a monitoring element and a status element; and
wherein the ingestion manager, ingestion engines and analytics platform are implemented by one or more processing devices each comprising a processor coupled to a memory.

15.	(Currently amended) A method comprising: 
associating a plurality of ingestion engines with an ingestion manager; and 

wherein controlling receipt of data by the analytics platform from the ingestion engines comprises interacting with one or more of the ingestion engines in conjunction with providing data to the plurality of analytics workspaces of the analytics platform;
wherein the ingestion manager is configured to select different subsets of the ingestion engines for providing data to different ones of the analytics workspaces, and to automatically modify its selection of one or more of the subsets of the ingestion engines selected for use with the different ones of the analytics workspaces based at least in part on monitored usage of data in those analytics workspaces;
wherein the ingestion manager selects a first subset of the plurality of ingestion engines for providing data to a first one of the analytics workspaces and selects a second subset of the plurality of ingestion engines for providing data to a second one of the analytics workspaces, the second subset being different than the first subset;
wherein the ingestion manager further implements a processing layer that augments at least one designated ingestion process of a selected one of the ingestion engines relating to ingestion of data into a corresponding one of the analytics workspaces from multiple related sources;
wherein the ingestion manager comprises an ingestion manager web portal providing web-based user access to:
(i) one or more ingest configuration application programming interfaces for accessing a first set of one or more components of the processing layer, the first set of , a source element, a sink element and an extractor element; and
(ii) one or more task execution application programming interfaces for accessing a second set of one or more components of the processing layer, the second set of one or more components comprising an execution framework, a task scheduling element, a monitoring element and a status element; and
wherein the associating and controlling are performed by at least one processing device comprising a processor coupled to a memory.  

18.	 (Currently amended) A computer program product comprising a non-transitory processor-readable storage medium having one or more software programs embodied therein, wherein the one or more software programs when executed by at least one processing device causes said at least one processing device: 
to associate a plurality of ingestion engines with an ingestion manager; and
to control in the ingestion manager receipt of data by an analytics platform from the ingestion engines, the analytics platform comprising a plurality of analytics workspaces;
wherein controlling receipt of data by the analytics platform from the ingestion engines comprises interacting with one or more of the ingestion engines in conjunction with providing data to the plurality of analytics workspaces of the analytics platform;
wherein the ingestion manager is configured to select different subsets of the ingestion engines for providing data to different ones of the analytics workspaces, and to automatically modify its selection of one or more of the subsets of the ingestion engines 
wherein the ingestion manager selects a first subset of the plurality of ingestion engines for providing data to a first one of the analytics workspaces and selects a second subset of the plurality of ingestion engines for providing data to a second one of the analytics workspaces, the second subset being different than the first subset;
wherein the ingestion manager further implements a processing layer that augments at least one designated ingestion process of a selected one of the ingestion engines relating to ingestion of data into a corresponding one of the analytics workspaces from multiple related sources; and
wherein the ingestion manager comprises an ingestion manager web portal providing web-based user access to:
(i) one or more ingest configuration application programming interfaces for accessing a first set of one or more components of the processing layer, the first set of one or more components comprising an ingest task definition component, a source element, a sink element and an extractor element; and
(ii) one or more task execution application programming interfaces for accessing a second set of one or more components of the processing layer, the second set of one or more components comprising an execution framework, a task scheduling element, a monitoring element and a status element.

22.	(Canceled)

.

Reasons for Allowance
The claims have been thoroughly reviewed. Upon searching a variety of databases, the examiner respectfully submits that claims 1-3, 5-21, and 23 are allowable (re-numbered as 1-21).
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art made of record, singularly or in combination, does not teach the combined limitations as considered a whole include: 
" wherein the ingestion manager comprises an ingestion manager web portal providing web-based user access to: 
(i) one or more ingest configuration application programming interfaces for accessing a first set of one or more components of the processing layer, the first set of one or more components comprising an ingest task definition component, a source element, a sink element and an extractor element; and 
(ii) one or more task execution application programming interfaces for accessing a second set of one or more components of the processing layer, the second set of one or more components comprising an execution framework, a task scheduling element, a monitoring element and a status element." 

The above indicated limitations combine together with the other limitations of the independent claim 1 (similar to claims 15 and 18) are novel and non-obvious over the prior art of record. The dependent claims2-3, 5-14, 16-17, 19-21, and 23, being definite, enabled by the specification, and further limiting to the independent claims 1, 15, and 18 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica N. Le whose telephone number is (571)270-1009.  The examiner can normally be reached on M-F 9:30 am - 5:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, USMAAN SAEED can be reached on (571) 272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Jessica N Le/Examiner, Art Unit 2169            
                                                                                                                                                                                            /BRITTANY N ALLEN/Primary Examiner, Art Unit 2169